Per Curiam.
There have been two trials of this action. The first trial resulted in a judgment fór the defendant which was reversed by the Court of Errors and Appeals. Plimpton v. Friedberg, 110 N. J. L. 427; 166 Atl. Rep. 295. Motion is now made for a writ of capias ad satisfaciendum. We have before us the record as it went to the Court of Erro'rs and Appeals, but we have no record or transcript of what transpired subsequent thereto. There is nothing before us upon which the writ may issue.
The motion is therefore denied, with costs.